                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CURTIS THORNTON,
                                                                                      Case No. 19-cv-07638-PJH
                                   8                  Plaintiff,

                                   9            v.                                    ORDER OF RECUSAL
                                  10     DALY CITY, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         TO ALL PARTIES AND COUNSEL OF RECORD:

                                  15         I, the undersigned judge of the court, hereby recuse myself from this case and

                                  16   request that the clerk reassign it pursuant to the Assignment Plan.

                                  17         IT IS SO ORDERED.

                                  18   Dated: May 7, 2021

                                  19                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  20                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
